UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
STATE FARM MUTUAL
AUTOMOBILE INS. CO., et al.,
Plaintiffs, 7
Vv. CASE NO. 8:20-cv-2428-T-33
ROBERT LEWIN, D.C., et al.,
Defendants.
/
ORDER

TGW

 

THIS CAUSE came on for consideration upon Defendants

|
Robert Lewin, D.C.’s, 1-800-411-PAIN Referral Service, LLC’s, and Path

Medical LLC’s Motion for a Protective Order Regarding Plaintiffs’

| Non-

Party Subpoena to Kevin Johnson (Doc. 96). This subpoena duces tecum

has the same deficiencies identified by the court during the August 20

hearing on the defendants’ Motion for a Protective Order Regarding

Plaintiffs’ Non-Party Subpoenas (Doc. 86).
It is, therefore, upon consideration,

ORDERED:

That Defendants Robert Lewin, D.C.’s, 1-800-41 1-

Referral Service, LLC’s, and Path Medical LLC’s Motion for a Prot

Order Regarding Plaintiffs’ Non-Party Subpoena to Kevin Johnson

PAIN
ective

(Doc.

 
96) is GRANTED. Accordingly, the subpoena duces tecum served upon
Kevin Johnson, dated July 9, 2021(Doc. 96-1) is hereby QUASHED.

DONE and ORDERED at Tampa, Florida, this ge day of

pj oe. as

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

August, 2021.

 

bo
